Citation Nr: 1630669	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.T. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran reported service from August 1960 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

As an initial matter, the Board notes that the issue of entitlement to service connection for GERD was previously denied in a final October 2008 rating decision.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
 § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, while the October 2008 rating decision denied the Veteran's GERD claim on the basis that there was no evidence of a chronic disability shown in service, the rating decision does not list the Veteran's service treatment records (STRs) as evidence considered at that time or specifically state that the STRs did not contain any complaints or treatment for GERD.  Instead, the rating decision only states that, while the evidence shows a diagnosis of GERD in May 2007, there is no association or link relating the condition to his military service.  The Board notes that an earlier rating decision issued in January 1986 reflects that the RO considered the Veteran's STRs; however, because the October 2008 rating decision does not list the Veteran's STRs as evidence considered at that time and several of the Veteran's service records have been associated with the record since that time, including STRs that document complaints of sore and scratchy throat, cough, and hoarseness, the Board is unable to determine if those records were considered when the October 2008 rating decision was issued.  In this regard, the Board notes that the STRs mentioned above are relevant to the in-service events or symptoms the Veteran alleges were the initial manifestations of his GERD.  As such, the Board finds that the claim should be reviewed on a de novo basis, as reflected in the characterization of the claim on the title page of this decision.  

In May 2016, the Veteran and his wife, E.T., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  With the exception of the August 2013 VA examination and opinion regarding the Veteran's vertigo, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's GERD claim, the Veteran has asserted that, while he was not diagnosed with GERD during service, he began to experience various symptoms after his gallbladder was removed during service, including losing his voice, hoarseness, and coughing, which he believes was caused by an increased or overproduction of bile from the gallbladder removal and resulted in the development of GERD.  He has asserted that his GERD symptoms have continued to the present.  His wife, who was a registered nurse, has also asserted that the Veteran also complained of abdominal discomfort during service and was prescribed antacids, which she believes indicates that Navy personnel had some idea that he had an acid problem during service.  

As noted in the Introduction, newly obtained STRs reflect that the Veteran complained of having a sore and scratchy throat, non-productive cough, and hoarseness at various times during service.  See STRs dated October 1969, December 1974, March 1976, and July 1980.  While these complaints were lodged before the Veteran's gallbladder was removed in August 1982, additional STRs show that the Veteran complained of epigastric and abdominal pain in August 1982, which was relieved with antacids, all of which corroborates the Veteran's report of experiencing these symptoms during service.  In this regard, the Board finds probative that, while the Veteran underwent a cholecystectomy in August 1982, examiners initially suspected that he had peptic ulcer disease, upper gastrointestinal bleeding, and a possible perforated or penetrative ulcer.  

Parenthetically, the Board notes that the Veteran has a current diagnosis of GERD, which is reflected in the record as early as August 2002.  The Board also notes that the AOJ has awarded service connection for residuals of cholecystectomy.  See January 1986 rating decision.  

Given the foregoing, particularly the evidence of suspected gastrointestinal problems in service, the evidence of continued GERD problems since service, and the current diagnosis of GERD reflected in the record, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likely etiology of his current GERD, to include whether it is secondary to his service-connected residuals of cholecystectomy.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case.

As regards the Veteran's claim for vertigo, the record reflects the Veteran was afforded a VA examination in August 2013, at which time the VA examiner noted the Veteran experienced intermittent vertigo during service but had not had it since leaving service in 1985.  Rather, the examiner noted that, in recent years, the Veteran began experiencing a transient feeling of lightheadedness and imbalance that lasts a few seconds and occurs when standing after crouching.  After examining the Veteran, the VA examiner opined that the Veteran's current symptoms of transient lightheadedness and imbalance are unrelated to the vertigo he experienced during service, as his symptoms do not represent vertigo.  Rather, the examiner stated that the Veteran's symptoms are caused by mild postural orthostatic blood pressure changes.  

While the August 2013 VA opinion is considered competent medical evidence, the opinion is inadequate for the following reasons.  First, while the examiner noted that the Veteran has not experienced vertigo since leaving service, the Veteran has presented competent lay evidence of continuity of related symptomatology since service.  Indeed, the Veteran has asserted that he has experienced dizzy spells on and off since service.  See statements from the Veteran dated August 2011, February, September, and October 2014, and June 2015.  While the Veteran has reported that his dizzy spells do not occur as often because he takes over-the-counter medication, including Dramamine, this evidence represents continued, albeit intermittent, symptoms of vertigo since service, which must be considered by the VA examiner.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, the VA examiner does not adequately explain why the Veteran's current symptoms do not represent vertigo, particularly given that the Veteran has a current diagnosis of vertigo, as reflected in various post-service medical records, and that the symptoms noted by the VA examiner are identical to the symptoms documented in the STRS that resulted in the in-service diagnosis of vertigo, e.g., dizziness with positional changes.  See September 1972 STR; September 2014 private medical records from Kaiser and May 2016 statement from Dr. RAN.  

Finally, the VA examiner did not address the March 2014 statement from Dr. R.R., which appears to relate the Veteran's vertigo to ear injuries caused by the Veteran's duties as an engineman and machinist during service, to specifically include his exposure to air pressure changes and high pitched noise.  

Based on the foregoing, the Board finds that the August 2013 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case.  As such, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current vertigo was incurred in or is otherwise related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the etiology of his GERD.  The claims file should be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a. Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's GERD was incurred in or is otherwise related to his service, including the complaints of sore and scratchy throat, non-productive cough, and hoarseness at various times during service, epigastric and abdominal pain in August 1982, or the other suspected gastrointestinal problems in service.

b. Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's GERD is proximately due to, or caused by, his service-connected residuals of cholecystectomy.  

c. Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's GERD has been aggravated by his service-connected residuals of cholecystectomy.  

In answering (b) and (c), the VA examiner should address the Veteran's contentions that his GERD was caused by overproduction of bile following the cholecystectomy performed during service.  See statements from the Veteran dated September 2011, October 2014, and June 2015.  

d. A rationale should be provided for each opinion offered.

2. Arrange for the August 2013 VA examiner who provided the opinion regarding the Veteran's vertigo to review the claims file and provide an addendum opinion. 

If the August 2013 VA examiner is unavailable, arrange to obtain an opinion from another examiner.  If another examination is needed to provide the requested opinion, such an examination should be scheduled.

The examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current vertigo was incurred in or is otherwise related to his service, including the in-service diagnosis of vertigo in September 1972. 

If the examiner continues to find that the Veteran's current symptoms do not represent vertigo, he/she should explain this finding in light of the competent diagnoses of vertigo reflected in the post-service medical records and that the Veteran's current symptoms are identical to the symptoms documented in the STRS that resulted in the in-service diagnosis of vertigo, e.g., dizziness with positional changes.  

A rationale should be provided for each opinion offered.

3. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




